Title: To Benjamin Franklin from John Paul Jones, 13 December 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honor’d and Dear Sir,
Alliance Texel Decr. 13th: 1779
I have this day had the honor to receive your Excellency’s Orders of the 6th: Current respecting the Prisoners taken in Merchant Ships and at present on board the Alliance— and I hope that the within Copy of my Letter to the Duc de la Vauguyon will meet with your Approbation; for I am persuaded that it could never be your intention or wish that I should be made the Tool of any great R—— whatsoever or that the Commission of America should be overlaid by the dirty piece of Parchment which I have this day rejected?— They have play’d upon my good nature too long already; but the Spell is at last dissolved.— They would play me off with Assurances of the personal and particular esteem of the King! to induce me to do what would render me comtemptible even in the Eyes of my own Servants!— Accustomed to speak untruth’s themselves they would also have me to give under my hand that I am a Lyar and a Scoundrel! They are mistaken; and I could tell them what you did your Naughty Servant— “We have too Contemptible an Opinion of one anothers understanding to Live together.” — I could tell them too that if M. De C—— had not taken such Sage precautions to keep me honest by means of his famous Concordat and to support me by means of so many able Colleagues these Great Men would not now have been reduced to such mean Shifts! for the Prisoners would have been Landed at Dunkirk the Day that I entered the Texel, and I should have brought in double the Number.— We hear that the Enemy still keeps a Squadron Cruizing off here, but this shall not prevent my Attempts to depart whenever the Wind will permit. I hope we have recovered the trim of this Ship which was entirely lost during the last Cruize; and I do not much fear the Enemy in the long and Dark Nights of this Season.— The Ship is well Mann’d, and shall not be given away.—
I have sent to Congress three Copies of my late transactions in Europe down to the 7th: of this month and M. Dumas has undertaken to forward them.—
I need not tell you I will do my utmost to take Prisoners and Prizes on my way from hence.—
I am ever with Sentiments of the most lively affection and esteem— Your Excellency’s most obliged and most hum: Servt:
Jno P Jones
His Excellency [torn] Franklin Esqr:
 Notation: Capt. Jones Decr. 13. 1779